DETAILED ACTION
1.          Claims 1-7 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.          Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “an edge-computing module being electrically connected to the multifunction wireless communication module, signals needed to be immediately computed by the edge-computing module of the long-distance communication signals of the long-distance communication unit and the short-distance communication signals of the first short-distance communication unit are directly transmitted to the edge-computing module through communication paths”. The above, emphasized portion is unclear since the term “signals” cannot be determined to be a noun or a verb.


Claim Rejections - 35 USC § 103
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0373790 A1 to Curtis et al. (hereinafter “Curtis”).
            Regarding Claim 1, Curtis discloses a gateway device comprising: 
     a multifunction wireless communication module (Curtis: Figure 2 with at least [0034-0035] – corresponds to one or more protocol code modules operable to outfit a gateway for communication between a plurality of communication protocols.), including:
          a long-distance communication unit being electrically connected to a long-distance communication antenna, the long-distance communication unit transmitting or receiving a plurality of long-distance communication signals having a first communication protocol (Curtis: Figures 2-3 and [0034-0035], [0038-0039] – corresponds to long-distance protocols cellular and satellite communications. Gateway may include a software defined radio (SDR) including antenna components for communication over long distances.); and 
          a first short-distance communication unit being electrically connected to the long-distance communication unit and a first short-distance communication antenna, the first short-distance communication unit transmitting or receiving a plurality of short-distance communication signals having a second communication protocol through the first short-distance communication antenna (Curtis: Figures 2-3 and [0034-0035], [0038-0039] – corresponds to short-distance protocols ZigBee, Bluetooth, etc. communications. Gateway may include a software defined radio (SDR) including antenna components for communication over short the long-distance communication unit and the first short-distance communication unit respectively including a protocol coding table (Curtis: [0057-0059] – corresponds to look up table of communication protocols in an SDR.), wherein when the long-distance communication signals received by the long-distance communication unit are transmitted to the first short-distance communication unit, the first short-distance communication unit converts the long-distance communication signals having the first communication protocol into the short-distance communication signals having the second communication protocol according to the protocol coding table (Curtis: [0035-0036] and [0056-0060] – corresponds to translating transmission/communication protocols, i.e., long to short or short to long distance communication protocols, at the SDR of the gateway. The SDR translates according to the table or based on receiving protocol information from a network.), and when the short-distance communication signals received by the first short-distance communication unit are transmitted to the long-distance communication unit, the long-distance communication unit converts the short-distance communication signals having the second communication protocol into the long-distance communication signals having the first communication protocol according to the protocol coding table (Curtis: [0035-0036] and [0056-0060] – corresponds to translating transmission/communication protocols, i.e., long to short or short to long distance communication protocols, at the SDR of the gateway. The SDR translates according to the table or based on receiving protocol information from a network.), the protocol coding table being a coding table between the first communication protocol and the second communication protocol (Curtis: [0057-0059] – corresponds to look up table of communication protocols in an SDR.);
         an edge-computing module being electrically connected to the multifunction wireless communication module, signals needed to be immediately computed by the edge-computing module of the long-distance communication signals of the long-distance communication unit and the short-distance communication signals of the first short-distance communication unit are directly transmitted to the edge-computing module through communication paths (Curtis: Figures 2-3 and [0034-0035], [0038-0039] – corresponds to short-distance protocols ZigBee, Bluetooth, etc. communications. Gateway may include a software defined radio (SDR) including antenna components for communication over short distances. See also Figure 6 with corresponding description in [0057-0061] – describing inter-operability between the plurality of modules and the interface, suggesting edge-computing processing. See also [0022-0023].), and the long-distance communication signals and the short-distance communication signals computed by the edge-computing module are transmitted to the long-distance communication unit and the first short-distance communication unit for communication (Curtis: Figures 2-3 and [0034-0035], [0038-0039] – corresponds to short-distance protocols ZigBee, Bluetooth, etc. communications. Gateway may include a software defined radio (SDR) including antenna components for communication over short distances. See also Figure 6 with corresponding description in [0057-0061] – describing inter-operability between the plurality of modules and the interface, suggesting edge-computing processing. See also [0022-0023].);
a control module electrically connected to the multifunction wireless communication module (Curtis: Figure 6 with corresponding description in [0057-0061] – describing inter-operability between the plurality of modules and the interface, particular to a processor.); and
          a wired communication module electrically connected to the control module (Curtis: [0023] – corresponds to implementation of Ethernet cards, for wired communication.), the wired communication module receiving a plurality of wired communication signals (Curtis: [0023], [0035], and [0039] – the plurality of Ethernet signals may correspond to Power over Ethernet (PoE) signals and Ethernet wired signals.), and the wired communication signals being wirelessly transmitted by the long-distance communication unit or the first short-distance communication unit of the multifunction wireless communication module (Curtis: Figure 2 with [0035-0036] and [0056-0060] – corresponds to translating transmission/communication protocols, i.e., long to short or short to long distance communication protocols, at the SDR of the gateway. The SDR translates according to the table or based on receiving protocol information from a network.).
            Curtis does not explicitly describe the act of communication protocols of the signals transmitted to the edge-computing module are not changed. However, the limitation being interpreted as a negative alternative to determining that a communication protocol is to be changed, is not new or novel. Curtis implements a “best” communication frequency ([0036] and [0058]), which suggests the communication conversion (or translation), would require considering a current communication frequency and protocol as the best communication frequency/protocol.
communication protocols of the signals transmitted to the edge-computing module are not changed for the reasons of providing uninterrupted operation in overcrowded radio frequency environments (Curtis: [0017]).
	
Allowable Subject Matter
9.          Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0088871 A1 to Wennerburg at [0022];
US PGPub 2019/0098494 A1 to Pry et al. at [0059]; 
US PGPub 20200396296 A1 to Bartfai-Walcott et al. at [0055]; and 
US PGPub 20200288345 A1 to Chu at [0065-0066].

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 17, 2021